                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


CARLOS LAMONT HICKS,

                     Petitioner,                      Case Number: 2:13-CV-11708
                                                      HONORABLE SEAN F. COX
v.

WILLIE SMITH,

                     Respondent.
                                           /

        OPINION AND ORDER DISMISSING PETITION FOR WRIT OF
     HABEAS CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

       Michigan state prisoner Carlos Lamont Hicks, filed a pro se petition for a writ of

habeas corpus, pursuant to 28 U.S.C. § 2254, challenging his convictions for assault with

intent to murder, felon in possession of a firearm, and possession of a firearm during the

commission of a felony. Petitioner then filed a motion to stay proceedings so that he

could exhaust his claims in state court. On August 25, 2014, the Court granted

Petitioner’s motion and stayed the petition. The stay was conditioned on Petitioner

presenting his unexhausted claims to the state courts within sixty days of the Court’s

order and, if he was unsuccessful in the state courts, moving to lift the stay within sixty

days after the conclusion of state court collateral review.

       Petitioner timely filed a motion for relief from judgment. The Michigan trial court

denied the motion for relief from judgment. People v. Hicks, No. 09-029908-FC (Wayne

County Circuit Court August 14, 2015). The Michigan Court of Appeals denied leave to
appeal. People v. Hicks, No. 329059 (Mich. Ct. App. Dec. 16, 2015). Finally, on

October 26, 2016, the Michigan Supreme Court denied Petitioner’s application for leave

to appeal. People v. Hicks, 500 Mich. 880 (Mich. Oct. 26, 2016).

       Petitioner’s state court proceedings concluded on October 26, 2016. Petitioner did

not move to lift the stay within sixty days of the conclusion of state court proceedings.

Accordingly, in accordance with precedent from the United States Court of Appeals for

the Sixth Circuit, the Court VACATES the stay as of the date it was entered, August 25,

2014, and DISMISSES the petition for a writ of habeas corpus. See Palmer v. Carlton,

276 F.3d 777, 780-82 (6th Cir. 2002) (“If either condition of the stay is not met, the stay

may later be vacated nunc pro tunc as of the date the stay was entered, and the petition

may be dismissed.”); see also Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014)

(affirming district court’s dismissal of petition based upon petitioner’s failure to comply

with conditions of stay). This case is CLOSED for all purposes.

       Before Petitioner may appeal the Court’s decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal court denies

relief on procedural grounds without addressing the merits of a habeas claim, a certificate

of appealability should issue if it is shown that jurists of reason would find it debatable

whether the petitioner states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its

                                              2
procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). Reasonable jurists

could not debate the correctness of the Court’s procedural ruling. Accordingly, the Court

DENIES a certificate of appealability.



Dated: April 16, 2019                           s/ Sean F. Cox
                                                Sean F. Cox
                                                U. S. District Judge




                                            3
